

FIRST AMENDMENT TO THE
NU HORIZONS ELECTRONICS CORP.
EXECUTIVE RETIREMENT PLAN


WHEREAS, Nu Horizons Electronics Corp. (the “Company”) has established the Nu
Horizons Electronics Corp. Executive Retirement Plan effective March 28, 2005
(the “Plan”); and
  
WHEREAS, the Board of Directors of the Company desires to amend the Plan to
clarify the definition of the term “Retirement” as provided therein;
  
NOW, THEREFORE, by virtue and in exercise of the power reserved to the Board of
Directors of the Company by Section 6.1 of the Plan and pursuant to the
authority delegated to the undersigned officer of the Company by the Board of
Directors, the Plan be and is hereby amended, effective April 28, 2010, in the
following particulars:


1.
By amending in its entirety the definition of “Retirement” at Section 2.14 of
the Plan and replacing it with the following:



“2.14 “Retirement” shall mean (solely for the purposes of this Plan) (i) for
Founders, a “separation from service,” as such term is defined in Code Section
409A, the Treasury Regulations promulgated thereunder, and/or any other
applicable pronouncements issued by the Internal Revenue Service, other than by
reason of death or for Cause, following such Participant’s attainment of a
minimum of fifty-six (56) years of age with a minimum of twenty (20) years of
continuous Company service; provided, however, that with respect to Arthur
Nadata only, the term “Retirement, shall also include the death of Arthur Nadata
or his “disability,” as such term is defined in Code Section 409A, the Treasury
Regulations promulgated thereunder, and/or any other applicable pronouncements
issued by the Internal Revenue Service, or (ii) for any other Participant, an
authorized “separation from service,” as such term is defined in subparagraph
(i) above, other than by reason of death or for Cause, following such
Participant’s attainment of a minimum of sixty (60) years of age with a minimum
of twenty (20) years of continuous Company service.”


2.
Except as otherwise provided herein, all of the terms and conditions of the Plan
are hereby ratified and shall remain in full force and effect.

  

IN WITNESS WHEREOF, the Board of Directors of the Company has caused this
amendment to be executed by the undersigned duly authorized officer of the
Company this 28th day of April, 2010.


Nu Horizons Electronics Corp.
       
By:  
/s/ Kurt Freudenberg
 


 

--------------------------------------------------------------------------------

 